Citation Nr: 1516206	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for muscle contractions in the right hand, to include as secondary to service-connected right shoulder condition.

5.  Entitlement to service connection for muscle contractions in the left hand.

6.  Entitlement to service connection for an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran's DD-214 Form reflects that he served on active duty from September 15, 1991, to May 1, 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision.
	
The Veteran testified at a March 2009 local hearing before a Decision Review Officer (DRO) at the Chicago, Illinois, RO.  The Veteran also testified at a September 2014 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Chicago, Illinois, RO.  Transcripts of these hearings have been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO/VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that the issue of entitlement to service connection for bilateral hearing loss was included on the Veteran's March 2010 statement of the case (SOC).  While the Veteran did not indicate on his subsequent substantive appeals that he wished to appeal this issue, the Veteran suggested at the September 3014 hearing that he wished to continue with this issue.

In this regard, the Board has considered the recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.  Therefore, in light of the testimony in this case suggesting that the Veteran wished to continue his appeal of the issue of entitlement to service connection for bilateral hearing loss, and due to the fact the VLJ accepted this testimony and construed this issue as being on appeal at the September 2014 hearing, the Board will continue to construe this issue as being on appeal.

The record reflects that additional evidence was associated with the electronic claims file after the statement of the case (SOC) was issued with respect to these claims.  As the Veteran submitted a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in February 2015 in accord with 38 C.F.R. § 20.1304, the Board may proceed to adjudicate all claims as done below.

The issues of entitlement to service connection for a neck condition and entitlement to service connection for muscle contractions in the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran meets the criteria for hearing loss in the right ear, according to VA standards. 

2.  Left ear hearing loss has been shown to be etiologically related to an injury in service.

3.  A low back condition has not been shown to be etiologically related to a disease, injury, or event in service; and the evidence of record does not establish that the Veteran has a qualifying chronic disability relating to these complaints which manifest to a degree of 10 percent or more.

4.  Muscle contractions in the right hand have not been shown to be etiologically related to a disease, injury, or event in service, or to service-connected disability; and the evidence of record does not establish that the Veteran has a qualifying chronic disability relating to these complaints which manifest to a degree of 10 percent or more.

5.  A gastrointestinal disorder, bronchitis, and a fatigue disorder have not been shown to be etiologically related to a disease, injury, or event in service; and the evidence of record does not establish that the Veteran has a qualifying chronic disability relating to these complaints which manifest to a degree of 10 percent or more.

CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  See 38 U.S.C.A. §§ 110, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. §§ 110, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  Service connection for a low back condition is not warranted.  38 U.S.C.A. §§ 110, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

4.  Service connection for muscle contractions in the right hand is not warranted.  38 U.S.C.A. §§ 110, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

5.  Service connection for an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue is not warranted.  38 U.S.C.A. §§ 110, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case regarding the Veteran's left ear hearing loss claim, no discussion of compliance with VA's duty to notify and assist is necessary with regard to this claim.

With respect to the Veteran's other claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records and relevant VA medical records are in the file.  The Board acknowledges that the Veteran indicated at the September 2014 hearing that additional
VA treatment records may exist that are pertinent to these claims.  However, the record was left open for an additional 30 days after this hearing in order to allow the Veteran to submit any relevant medical records that had not yet been associated with the claims file.  In January 2015, the Veteran submitted medical records.  As he gave no indication that additional records existed that could potentially be pertinent to the claims, the Board finds no purpose would be served in remanding these claims for further development.  As such, the Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA contract audiological examination in February 2008, as well as VA gastrointestinal and respiratory examinations in February 2010.  The examiners conducted the appropriate diagnostic tests and studies.  The Board finds these examination reports to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's claims for service connection for muscle contractions of the right hand, a low back condition, and fatigue, the Board acknowledges that a VA examination and opinion have not been obtained regarding these claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

The Board has found that there are no current disabilities related to muscle contractions of the right hand, the low back, or fatigue.  While the Veteran's medical records document some complaints over the years of low back pain and intermittent right hand cramping, there is no medical evidence documenting chronic back, right hand, or fatigue complaints dating back to his service or suggesting an association to service.  While the Board has considered the Veteran's lay statements regarding a connection between these claimed symptoms and service, the Board ultimately finds these assertions are either not competent or not credible, as discussed in further detail below.  Accordingly, a VA examination is not necessary to resolve these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As organic diseases of the nervous system, such as hearing loss, and arthritis, are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the Veteran's hearing loss claim.  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, the law provides for compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

The Veteran's DD 214 form reflects that he received the Southwest Asia Service Medal and the Liberation of Kuwait Ribbon, and that he served in Southwest Asia from October 1990 to April 1991.  Accordingly the Board finds that the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i) .

"Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317, Note to Paragraph (A)(2)(I)(B)(3).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons, such as the Veteran, are competent to report objective signs of illness, such as constipation or diarrhea.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

1.  Entitlement to service connection for bilateral hearing loss.

The Veteran contends that he has hearing loss as a result of his military service. 

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). While the Board recognizes the Veteran's sincere belief in his claim, the competent medical evidence of record does not show the Veteran to have a current diagnosis of hearing loss of the right ear.

With respect to hearing loss disability, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2014).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

In February 2008, the Veteran underwent a VA audiological examination.  Audiological test results for the Veteran's right ear do not reflect an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 26 decibels or greater, nor was the speech recognition score using the Maryland CNC Test less than 94 percent.  As such, the Veteran's right ear does not meet the criteria for hearing loss, according to VA standards.

The claims file contains no other medical evidence reflecting that the Veteran's right ear currently meets the criteria for hearing loss, according to VA standards.  Moreover, the Veteran and his representative gave no indication at the September 2014 hearing that he has had any hearing evaluations since the 2008 examination that demonstrate right ear hearing loss. 

Thus, without a specific diagnosis of right ear hearing loss at any time during the appeal period, there may be no service connection for this claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The Board has considered the Veteran's contentions that he has hearing loss as a result of his active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether he meets the criteria for a diagnosis of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, the Board finds that while the Veteran is competent to report experiencing decreased hearing, he is not competent to state whether or not he has met the criteria for hearing loss, according to VA standards.  As such, the Veteran's lay assertions are far outweighed by the medical evidence of record.

The Board finds that the preponderance of the evidence is against the Veteran's claim for right ear hearing loss; therefore, the benefit-of-the-doubt rule does not apply.  The Veteran's claim of entitlement to service connection for right ear hearing loss must be denied.  See 38 U.S.C.A §5107 (West 2002).

With regard to the Veteran's left ear hearing loss claim, however, the February 2008 Maryland CNC speech recognition test for the left ear revealed a score of 92 percent.  As such, the Veteran's left ear meets the criteria for hearing loss according to VA standards.  

While the February 2008 VA contract examiner did not offer an opinion as to the etiology of the Veteran's left ear hearing loss, the examiner went on to relate tinnitus to the Veteran's military service.

Therefore, as the Veteran has a current diagnosis of left ear hearing loss, in-service noise exposure was essentially conceded by the February 2008 VA contract examiner who related the Veteran's military service to his tinnitus, and the claims file contains no medical evidence to the contrary, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for left ear hearing loss only.

2.  Entitlement to service connection for a low back condition.

The Veteran asserted at the September 2014 hearing that he developed a low back condition as a result of parachute jumps or shock waves from explosives during service.  He asserted that he has been informed by his VA physicians that this condition is related to his jumps in service.

The Veteran's DD 214 Form reflects that the Veteran is a recipient of the combat action ribbon.

A July 1986 medical record noted complaints of lower back pain, which were noted to be a possible lower muscle strain.

A June 2012 VA treatment record noted complaints of low back pain. 

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed). 

While the Board recognizes that the Veteran has complained of lower back pain in his VA treatment records, there is no competent medical evidence of record documenting a diagnosis of a low back disability.  A symptom alone, such as pain or numbness, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  Therefore, without a diagnosis of a current low back disability, there may be no service connection for this claimed disability on a direct or a presumptive basis.

With regard to granting service connection for an undiagnosed illness relating to his back complaints, as noted above, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

There is no indication in the Veteran's service treatment records that he experienced chronic back pain in service.  Moreover, the Board has reviewed the diagnostic criteria for evaluating spine disabilities and finds no medical evidence suggesting that the Veteran's back complaints meet the criteria of a 10 percent evaluation at any time post service.  Specifically, there is no documentation of degenerative joint disease, limitation of motion, incapacitating episodes, or any of the other criteria typically used to evaluate lumbar spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243.  As such, the Board finds that service connection is not warranted for a low back condition as due to an undiagnosed illness under 38 C.F.R. § 3.317.

The Board acknowledges the Veteran's assertions that VA physicians had indicated that his back condition was related to his jumps in service.  However, as noted above, it was discussed at the hearing that the record would be held open for 30 days in order to allow the Veteran to submit any pertinent information. The Veteran did not submit any records relating a back condition to his service.  The Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Further, the Board acknowledges the Veteran's contentions that he has a low back condition related to his service.  While he is competent to report such symptoms as low back pain, the Veteran, as a lay person, is not competent to diagnose himself with lumbar spine disability related to his active duty service, and, as noted above, the medical evidence of record does not reflect that the Veteran has demonstrated chronic symptoms or illness pertaining to these back complaints in service or to a degree of 10 percent or more at any point after service.  As such, the Veteran's lay assertions are far outweighed by the medical evidence of record.

Therefore, as the medical evidence of record does not reflect that the Veteran developed a low back condition as a result of his service; the medical evidence of record does not reflect that the Veteran demonstrated chronic symptoms or illness pertaining to these complaints  in service or to a degree of 10 percent or more at any time after service; and the Veteran is not competent to diagnose himself with a disability pertaining to his claimed symptoms related to this active duty service, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back condition must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Entitlement to service connection for muscle contractions in the right hand, to include as secondary to service-connected right shoulder condition.

The Veteran asserted at the September 2014 hearing that he injured his hands jumping out of an aircraft and that he got "blown up a few times" in service.  He further asserted at the September 2014 hearing that VA physicians had indicated as recently as May and July of that year that his hand condition was related to his service.  In the alternative, he has asserted that his right hand condition is related to his service-connected right shoulder condition.  

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a disability related to muscle contractions in the right hand.

An April 2007 neurosurgery record noted that an EMG demonstrated left C7-T1 radiculopathy, but the Veteran denied any right arm symptoms.  In a May 2010 VA treatment record, the Veteran reported right hand cramps intermittently.  An August 2013 VA treatment record noted that the Veteran had cervical stenosis with left upper extremity neuropathy being treated with gabapentin.  No mention was made of any neuropathy related to the right arm.

While the Board recognizes the Veteran's sincere belief in his claim, the medical evidence of record does document a diagnosis or treatment for any disability related to the Veteran's right hand.  The post-service medical records note an isolated complaint of intermittent right hand cramps in May 2010 with no subsequent complaints.  

Therefore, without a current diagnosis, there may be no service connection for this claimed disability on a direct, secondary, or a presumptive basis.

With regard to granting service connection for an undiagnosed illness relating to the aforementioned complaints, as noted above, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

Diagnostic Code 5307 addresses injuries to muscle group VII.  Muscle group VII involves the muscles of flexion of the wrist and fingers- muscles arising from the internal condyle of the humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  For the dominant extremity, as in this case, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment.

In this case, there is simply no medical evidence of record demonstrating a chronic symptom or illness pertaining to the Veteran's right hand during service or to a degree of 10 percent or more at any point after service.  As such, the Board finds that service connection is not warranted for muscle contractions in the right hand as due to an undiagnosed illness under 38 C.F.R. § 3.317.

The Board acknowledges that the Veteran reported that VA physicians had indicated that his hand condition was related to his service.  However, as previously discussed, the Veteran did not submit any pertinent medical information in this regard, despite the fact that the record was held open for 30 days to allow him to do so.  See Wood, supra.

The Board acknowledges the Veteran's contentions that he has muscle contractions in the right hand related to service or to his service-connected right shoulder disability.  However, the Veteran, as a lay person, is not competent to diagnose himself with disabilities pertaining to his claimed symptoms, and, as noted above, the medical evidence of record does not reflect that the Veteran has demonstrated chronic symptoms or illness pertaining to these complaints in service or to a degree of 10 percent or more at any time after service.  Moreover, while the Veteran is competent to report such symptoms as hand cramps or contractions, the Board finds the Veteran's assertions of these chronic symptoms not credible, in light of the fact that no such symptoms were reported in the April 2007 neurosurgery note or in any other medical evidence in which he reported left upper extremity complaints.  As such, the Veteran's lay assertions are far outweighed by the medical evidence of record.

Therefore, as the medical evidence of record does not reflect that the Veteran developed a right hand muscle contraction disorder as a result of his service; the medical evidence of record does not reflect that the Veteran has demonstrated chronic symptoms or illness pertaining to these complaints in service or to a degree of 10 percent or more at any time post service; the Veteran is not competent to diagnose himself with a disability pertaining to his claimed symptoms; and the Board finds the Veteran's assertions regarding the chronicity of his symptoms not credible, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for muscle contractions in the right hand, to include as secondary to service-connected right shoulder condition must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Entitlement to service connection for an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue.

The Veteran is seeking entitlement to service connection for an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue.  The Veteran asserted at the September 2014 hearing that these complaints could be signs or symptoms of an undiagnosed illness related to environmental hazards he was exposed to during the Persian Gulf War, to include inhaled smoke, oil, mustard gas, or siren gas.  

A June 1989 medical record notes complaints of asthma, allergy, and dyspnea.  Medical records from December 1990 and January 1991 noted an assessment of pharyngitis and a follow-up to bronchitis.  An October 1992 medical record noted the Veteran as having sinus chest congestion.  He was diagnosed with a viral syndrome.  

In February 2010, the Veteran underwent a VA respiratory examination, at which it was noted that he did not have bronchitis and that a chest x-ray and CT of his chest were both unremarkable.  It was noted that the Veteran was currently not being treated for any type of respiratory condition.  The examiner noted no diagnosis as of the date of the examination, and that the Veteran was an active smoker. 

In February 2010, the Veteran also underwent a VA gastrointestinal examination, at which the Veteran reported that he no longer had diarrhea and stated that the diarrhea was from medication given in the Gulf War. 

The Board notes that the Veteran has not undergone an examination specifically related to his complaints of fatigue.  However, the medical evidence of record contains no evidence that the Veteran has a separate diagnosed disability relating solely to fatigue, as opposed to his complaints of fatigue simply being a symptom of another disability.  For example, the Veteran himself testified at the September 2014 hearing that his fatigue had been mentioned as part of his already service-connected posttraumatic stress disorder (PTSD).

While the Board recognizes the Veteran's sincere belief in his claim, the competent medical evidence of record does not show the Veteran to have a current diagnosis of a fatigue disability, a gastrointestinal disability, or a respiratory disability, to include bronchitis.  As such, without a current diagnosis of a fatigue disability, a gastrointestinal disability, or a respiratory disability, to include bronchitis, there may be no service connection for these claimed disabilities on a direct or a presumptive basis.

[In passing, the Board notes that, while the Veteran has been noted in recent VA treatment records as having an umbilical hernia, there is no indication in the claims file that this disability has any relation whatsoever to the Veteran's claim.  A January 2011 VA treatment record specifically noted that this hernia had been present since childhood, and the Veteran has never asserted that he would like to claim service connection for this disability.  Therefore, the Board considers this hernia to be separate from the Veteran's chronic diarrhea/gastrointestinal disability claim and need not be addressed here.] 

With regard to granting service connection for an undiagnosed illness relating to the aforementioned complaints, as noted above, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  In this case, there is no medical evidence of record demonstrating a chronic symptom or illness pertaining to these complaints during service or to a degree of 10 percent or more at any point after service. 

Under Diagnostic Code 6354, chronic fatigue syndrome is assigned a 10 percent rating for symptoms that wax and wane but result in periods of incapacitation of at least one but less than 2 weeks total duration per year, or; symptoms controlled by continuous medication.  There is no medical evidence of record suggesting that the Veteran suffered fatigue during service or that his current complaints of fatigue meet this criteria.

With regard to the Veteran's gastrointestinal and bronchitis complaints, as noted above, the Veteran was provided pertinent VA examinations in February 2010, which noted no symptoms related to a gastrointestinal or a respiratory disease.  While the Veteran was noted as having pharyngitis and bronchitis while on active duty, there is no indication in the medical records that these diagnoses or complaints were chronic.  Therefore, the medical evidence of record does not suggest that the Veteran has demonstrated chronic symptoms or illness pertaining to these complaints in service or to a degree of 10 percent or more after service.  As such, the Board finds that service connection is not warranted for an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue under 38 C.F.R. § 3.317.

The Board acknowledges the Veteran's contentions that he has an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue that is related to his military service.  However, the Veteran, as a lay person, is not competent to diagnose himself with disabilities pertaining to his claimed symptoms, and, as noted above, the medical evidence of record does not reflect that the Veteran demonstrated chronic symptoms or illnesses pertaining to these complaints during service or to a degree of 10 percent or more after service.  

The Board has considered the Veteran's complaints at the September 2014 hearing regarding his gastrointestinal symptoms and bronchitis symptoms.  While the Veteran is competent to report such symptoms as difficulty breathing or chronic diarrhea, the Board finds the assertions of these symptoms as being chronic in nature are not credible, in light of the fact that no such symptoms were reported at the February 2010 VA examinations.  As such, the Veteran's lay assertions are far outweighed by the medical evidence of record.
Therefore, as the medical evidence of record does not reflect that the Veteran developed a gastrointestinal disorder, bronchitis, or a fatigue disorder as a result of his service; the medical evidence of record does not reflect that the Veteran demonstrated chronic symptoms or illness pertaining to these complaints during service or to a degree of 10 percent or more after service; the Veteran is not competent to diagnose himself with disabilities pertaining to his claimed symptoms; and the Board finds the Veteran's assertions regarding the chronicity of his symptoms not credible, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for muscle contractions in the right hand, to include as secondary to service-connected right shoulder condition is denied.

Entitlement to service connection for an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue is denied.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of the remaining claims on appeal.

Specifically, the Veteran asserted at the September 2014 hearing that he developed a neck condition as a result of parachute jumps or shock waves from explosives during service.  He asserted that he has been informed by his VA physicians that this condition is related to his jumps in service.

The Veteran's DD 214 Form reflects that the Veteran is a recipient of the combat action ribbon.  Moreover, the Veteran's reports of suffering in-service trauma due to his combat service were already conceded in the grant of service connection for a right shoulder disability in the August 2013 rating decision.

A February 2007 VA treatment record noted that it was likely that the Veteran had cervical myelopathy.  A January 2011 VA treatment record noted that the Veteran had bulging discs in his neck. 
	
In light of the Veteran's assertions regarding injuring his neck in service, the fact that in-service trauma due to his combat service has already been conceded by the RO, and the fact that he has been diagnosed with neck conditions in recent VA medical records, the Veteran should be scheduled for an appropriate VA examination to determine whether he has a current diagnosis of a neck disability that was caused or aggravated by his service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's claim for entitlement to service connection for muscle contractions in the left hand, an April 2007 neurosurgery record noted that an EMG demonstrated left C7-T1 radiculopathy.  An August 2013 VA treatment record noted that the Veteran had cervical stenosis with left upper extremity neuropathy being treated with gabapentin.

In light of the fact that the Veteran has been diagnosed with a left upper extremity disability that appears to be related to a cervical spine disability, the Board finds that this issue is inextricably intertwined with the resolution of the claim of service connection for a neck disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Board must defer consideration on the issue of muscle contractions in the left hand until such time as the evidentiary development ordered herein is completed.

Finally, as these issues are already being remanded for further development, the AOJ should take this opportunity to obtain any and all VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records from the Hines VA Medical Center (VAMC) (and associated clinics) from August 29, 2013, to the present.

2. Schedule the Veteran for a VA orthopedic examination for his neck disability claim.  The claims file should be provided to the appropriate examiner for review.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to render an opinion as to whether the Veteran currently has a diagnosed neck disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current neck disability began in, or was caused or aggravated by, his military service, to specifically include conceded trauma suffered as a result of his combat service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


